t'
     Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 1 of 13

AO 91 (Rev, 11111) Criminal Complaint



                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Southern District of Florida

                  United States of America                           )
                                v.                                   )
                                                                     )
                                                                     )
       Jihad Muhammad Ali, a/k!a "Abu Dujanah,"                      )
                                                                     )
                                                                     )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and be ief.
On or about the date(s) of       March 2015 through on or about March 2019   in the county of ____M_ia_m_i-_D_a_d_e--+--- in the
      Southern         District of Florida and elsewhere , the defendant(s) violated:

            Code Section                                                        Offense Description
18 U.S.C. § 371                                 Conspiracy to Provide Material Support to a Designated Foreign errorist
                                                Organization.




         This criminal complaint is based on these facts:


                                                   -SEE ATTACHED AFFIDAVIT-




         ~ Continued on the attached sheet.




                                                                                               Printed name and title   '

Sworn to before me and signed in my presence.




City and state:                          Miami, Florida                           Honorable Magistrate Judge Edwin G. Torres
                                                                                               Printed name and title
I,
     Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 2 of 13




                       AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Jason Coffey, first being duly sworn, hereby depose and state the following:

              1.     I am a Special Agent ("SA") with the United States Federal Bureau oflnv stigation

      (FBI) and have been so employed since May 2018. Among my duties as an FBI Special Agent, I

      am responsible for the investigation of violations of federal law, including federal laws elated to

      national security, terrorism support activities, and terrorist acts against U.S. persons and nterests.

      I am currently assigned to the FBI's Joint Terrorism Task Force ("JTTF"), where my primary

      responsibilities include the investigation of international terrorism.

             2.      I am familiar with the facts set forth in this Affidavit based on my partici ation in

      the investigation; my experience and training as a Special Agent with the FBI and with t e JTTF;

      and based on information and evidence obtained from law enforcement officers and             'tnesses.

      The information contained in this Affidavit does not include all the facts relatin             to the

      investigation and is provided for the limited purpose of establishing probable cause to bel eve that

      the defendant committed the crime described in this criminal complaint.

             3.      This Affidavit is made in support of a criminal complaint for the arrest o JIHAD

      MUHAMMAD ALI, a/k/a "Abu Dujanah" (JIHAD), a United States citizen, who did co

      provide material support and resources to a designated foreign terrorist organization, th      is, The

      Islamic State oflraq and Syria (ISIS), in violation of Title 18, United States Code, Sectio 371.

             4.      Title 18, United States Code, Section 2339B, prohibits anyone from kn wingly

      providing material support or resources to a foreign terrorist organization. To violate this section,

      a person must have knowledge that the organization is a designated terrorist organiz tion (as

      defined in subsection (g)(6)); that the organization has engaged or engages in terrorist act vity (as

      defined in section 212(a)(3)(B) of the Immigration and Nationality Act), or that the orga ization

      has engaged or engages in terrorism (as defined in section 140(d)(2) of the Foreign
                                                        1
,.
     Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 3 of 13




      Authorization Act, Fiscal Years 1988 and 1989); that the person is a national of the Unit d States,

      a permanent resident alien, or a stateless person whose habitual residence is the United St tes, and;

      after the conduct required for this offense occurred, an offender is brought back into t

      States or found in the United States.

              5.      "Material support or resources" is defined to include "any property, ta gible or

      intangible, or service, including currency or monetary instruments or financial securities, financial

      services, lodging, training, expert advice or assistance, safe houses, false documen ation or

      identification, communications equipment, facilities, weapons, lethal substances, e          losives,

      personnel (one or more individuals who may be or include oneself), and transportatio , except

      medicine or religious materials ... " 1

              6.      At all times relevant to this complaint, JIHAD was a citizen of the United States.

                                                 PROBABLE CAUSE

              7.      On or about October 15, 2004, the United States Secretary of State desig ated al-

      Qa'ida in Iraq, then known as Jam'at al Tawhid wa'al-Jihad, as a Foreign Terrorist Org nization

      under Section 219 of the Immigration and Nationality Act and as a Specially Designate Global

      Terrorist entity under section 1(b) of Executive Order 13224. On or about May 15, 014, the

      Secretary of State amended the designation ofal-Qa'ida in Iraq as a FTO under Section 2 9 ofthe

      Immigration and Nationality Act and as a Specially Designated Global Terrorist enti y under

      section 1(b) ofExecutive Order 13224 to add the alias Islamic State oflraq and the Levant ("ISIL")

      as its primary name. The Secretary also added the following aliases to the Foreign           errorist

      Organization listing: The Islamic State oflraq and al-Sham ("ISIS," which is how theFT        will be

      referenced herein), the Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-Ira wa-sh-



              18 U.S.C. §§ 2339B(g)( 4), 2339A(b )(I).

                                                         2
''   Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 4 of 13




      Sham, Daesh, Dawla al Islamiya, and Al-Furquan Establishment for Media Produc ion. On

      September 21, 2015, the Secretary added the following aliases to the Foreign                errorist

      Organization listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a designated Foreign

      Terrorist Organization. Until his death in October 2019, Abu Bakr al-Baghdadi was the eader of

      ISIS.

              8.     According to his birth certificate, JIHAD was born on November 30, 200 , in the

      Town of North Hempstead, Nassau County, New York. JIHAD's father moved the[; mily to

      Trinidad and Tobago (TTO) in 2008 when he was seven years old. In March 2015, !HAD's

      father, EMRAAN ALI (EMRAAN), took his wife, one stepchild and five children to Syri to join

      ISIS, where both EMRAAN and JIHAD received military and religious training and s rved as

      fighters in support of the terrorist organization. JIHAD continued to serve as a fighter or ISIS

      until the last battles in its last stronghold in Baghuz, Syria. JIHAD finally surrendered t Syrian

      Defense Forces (SDF) near Baghuz in March 2019, during the last sustained ISIS b ttles to

      maintain territory in Syria.

              9.     In August and September 2019, JIHAD agreed to provide voluntarily in erviews

      with FBI agents in Syria. After being advised of his Miranda rights each time and cho sing to

      make statements without the presence of an attorney, JIHAD made multiple statements. JIHAD

      told agents that he traveled with his family to Syria through Brazil and Turkey. In Turk y, prior

      to crossing the border into Syria, his father asked each member of the family if they wante to join

      ISIS. JIHAD stated that he did. Interviewing agents asked if JIHAD felt he could say n t to his

      father. JIHAD stated that he was not sure if he could speak freely and go against the desir s of his

      father, but that regardless, JIHAD was excited to go somewhere new and see the world. JIHAD

      was 14 years old at the time.



                                                       3
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 5 of 13




        10.     JIHAD told the agents that approximately seven months after arriving in Syria, at

 the age of 14 or 15, he attended ISIS military training, which focused on firing weapon such as

 the AK-47 assault rifle, rocket-propelled grenade launcher, and PKC machine gun. The training

 also involved close quarter battle and urban or open warfare. After training, JIHAD was i sued an

 AK-47 rifle and assigned to the Anwar al-Awlaki battalion, which was comprised of nglish-

 speaking ISIS members. Service in a military battalion was required to receive an offi ial ISIS

 identification, which JIHAD received while in the Anwar al-Awlaki battalion. JIHAD old FBI

 agents that his ISIS alias or "kunya" was Abu Dujanah al-Amriki, a/k/a Abu Dujanah

 a/k/a "TNT" (for Trinidad and Tobago). JIHAD told the agents that his father made hi         attend

 training and that he did not initially want to attend training because he was scared to be s parated

 from his family. JIHAD described some of the training as cool and other portions as scar .

        11.     Using the internet messaging application WhatsApp, JIHAD comm nicated

 frequently with his mother, who remained in Trinidad. In a WhatsApp voice recordi g from

 JIHAD to his mother on or about July 13, 2018, JIHAD stated that he and his brother, I.M.A., who

 was then 13 years old, conducted an attack against SDF forces on the Sham side of theE phrates

 River. JIHAD was 17 years old at the time. When asked by FBI agents about the W atsApp

 message, JIHAD said that he was listening to radio traffic from the attacks but was not directly

 participating in the fighting. JIHAD claimed that the rhetoric he used was meant to impr ss other

 fighters near him.

        12.     In another WhatsApp voice recording from JIHAD to his mother on or ab ut July

 13, 2018, JIHAD stated that he and his brother I.M.A. had previously been surrounded

 and that they fought their way out. When asked by FBI agents about the WhatsApp

 JIHAD stated that the message was in reference to escaping Gharanij, Syria, when th Syrian



                                                  4
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 6 of 13




 Democratic Forces (SDF) had ISIS surrounded. The SDF was the U.S.-allied Kurdis militia

 fighting against ISIS. JIHAD told the FBI agents that he walked out ofGharanij through he river,

 stating, "if you fought, you died." JIHAD stated that he made the comments on the

 voice recording trying to appear cool in front of other people and described his words as ravado.

        13.     In a WhatsApp voice recording from JIHAD to his mother on or about S ptember

 23, 2018, JIHAD stated that he is "in a little box" and that the "kufar" are coming.      far is a

 derogatory term that ISIS members use to refer to non-believers of their radical underst ding of

 Islam. JIHAD stated in the recording that he is "getting ready to jazz up and hopes t hit her

 again". When asked by FBI agents about the WhatsApp message, JIHAD claimed that h wanted

 to look like a "big man" and appear in control to keep his mother calm so that she woul not see

 him as a child anymore.

        14.    However, during one of the interviews with FBI agents, JIHAD admitte that he

 was a soldier in Dawla and fought in Shamiyah, Gharanij, and Baghuz, Syria. JIHAD st ted that

 he believed he never had a person in his riflescope and never killed anyone. However JIHAD

 admitted in his interview that he fired his AK-4 7 rifle on behalf of ISIS when they were ttacked

 by ground forces and a "Syrian Regime" helicopter in Shamiyah during an ISIS ope ation to

 retrieve a suitcase with laptops and other supplies from a house. JIHAD explained that he rovided

 cover fire against ground forces down a road outside the house, firing one or two magazin s of his

 AK-47 rifle in small bursts. During the interview, JIHAD also admitted that he had to 1ght his

 way out of Gharanij, and fired his weapon in response to attacks from the SDF and fro      a local

 tribe fighting ISIS. According to JIHAD, the next morning, he also fired his weapon at n A-10

 aircraft that was attacking ISIS fighters. JIHAD also admitted that he fired toward SDF

 in Baghuz. JIHAD was in Baghuz between January 2019, and March 17, 2019.



                                                 5
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 7 of 13




        15.     During an interview with FBI Agents, JIHAD stated that during the form tion of a

 battalion in Gharanij, the "emir" or leader of the battalion appointed JIHAD as an "idari" ( eaning

 manager) of supplies in the battalion because the emir trusted JIHAD would not steal su plies.

        16.     On or about March 17, 2019, JIHAD, EMRAAN and JIHAD's minor brother,

 I.M.A., surrendered to SDF near Baghuz, Syria, and were biometrically enrolled by U.S. military

 service members near Tanak Oil Field, Syria. Baghuz was the last stronghold for ISIS pr· or to the

 elimination of caliphate territory and was the location of the final battles between        .S.-led

 coalition forces and ISIS fighters. According to a U.S. Army Major who was at the b"ometric

 enrollment site at Tanak Oil Field, Syria, where JIHAD was enrolled, only those most co mitted

 to ISIS stayed until the end at Baghuz.

        17.     The U.S. Department ofDefense (DoD) has recovered numerous pieces of

 that have been collected in ISIS territory in Syria. Several pieces of evidence corroborat JIHAD

 and EMRAAN' s participation in ISIS. For example, a handwritten (in Arabic) log book r covered

 in Syria and obtained by DoD forces contains the list of females who joined ISIS in S ria with

 dates ranging from February 20, 2015, through March 27, 2015. The log book lists S laymah

 'Abd-al 'Aziz from Trinidad and Tobago. Sulaymah is described as having six children,

 old husband named "'Imran 'Ali", and a 33-year old uncle named Mus'ab Muhammad. E

 was 47-years old between February and March of2015.

        18.     A second handwritten notebook recovered m Syria contains biog aphical

 information ofhundreds of women associated with ISIS who stayed in at least one ISIS gu sthouse

 in Syria. This notebook, written in Arabic and translated to English, lists Salimah Abd- 1-Aziz,

 Age 30, from Trinidad. Salimah is described as being married to Ali Umran and ha ing six




                                                 6
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 8 of 13




 children. The notebook shows that Salimah entered the guesthouse on May 29, 2015, and

 on June 2, 2015.

        19.     DoD has also obtained two hard drives that were recovered in Syria c ntaining

 Excel files listing the addition of new members to a particular ISIS unit. Under a heade written

 originally in Arabic but approximately translated to English as "Listing of the brothers dded on

 3-5-1438", the name Abu Jihad al-Trinidadi al-Amriki is listed in Arabic. Al-Amriki m ans "the

 American" and al-Trinidadi means "the Trinidadian". He is described as having seven children

 and one wife and an ISIS identifying personal number of 1200017746. The Hijri (Isla

 calendar) date of3-5-1438 translates to January 31,2017, on the Gregorian calendar. EM       AN's

 wife gave birth to twins at some point in 2016, so that on January 31, 2017, they would

 seven children but one of the twins subsequently died.

        20.     One of the hard drives recovered in Syria contained an Excel file with a ab title,

 written in originally in Arabic, which translates roughly to "reconnaissance". The tab con ains the

 list of 44 men, one of which is Abu Jihad al-Trinidadi al-Amriki, personal number 1200 17746,

 who is listed as having been issued an M4 rifle with serial number 67803. Of the 44 m       listed,

 only Abu Jihad received an M4 rifle. "Abu Jihad" translates to "father of Jihad".

        21.     During one of his interviews with FBI agents, JIHAD said that he esta ished a

 Facebook account when he arrived in Syria. JIHAD stated that his profile name was "Ji

 JIHAD further stated that, while in Syria, JIHAD communicated on Facebook and Whats pp.

        22.     An open source search of Facebook for profile "Jihad Ali" yielded a r sult for

 profile "Jihad.Ali.7737", profile name "Jihad Ali", Facebook ID 100011609831108. Th public

 profile time line shows public activity from March 28, 2016, through May 31, 2016. Du ing that




                                                 7
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 9 of 13




 time, the Facebook account's profile picture was changed eight times. Samples of   profile

 pictures follow:


                        Jihad Ali updated h1s profile picture
                    •   March 28. 2016   0




                                                                     6 Shares

                                                   {!;> Share




                                                       8
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 10 of 13




               Jihad Ali updated his profile picture.                               •••
               March 29. 2016 · 0




                             " Battle of Badr & the outstandine v~
                          .ns, the ones who missed It werelooklne f~
                        .neetint the enemy aaaln, & they were askina for
                     .nahadah (martyrdom), & they were asklne for meetin,
                    death, but that was all desires In the heart, how It iS
                    eoine to play out in the real world is somethine else. So
                    you could have the Intention, but is that Intention real?
                    So Allah • said: ' & you hod ~rtoinly wished for
                    martyrdom before you encountered it, & you hove
                    [now] seen It {before you] whi~ you were lookinQ on.'
                    {3:J43} In other words, actual fi&htin& was necessary to
                    verify ~ther their wishes were true or not, whether
                    their intentions were true or not. & SubhanAllah,
                    maybe even they did not know about it; every one of us
                      .,uld have Intentions in our hearts, but does that mear
                         • if we are faced with an opportunity to fulfil thov
                             'ons we would realty fulfil them? That Is
                                 ~ that only Allah tt knows, & that is ~
                                      •...r.e these situations, to fTI·'




                                                                                1 Share




                                                                                          I
                                                                                          I


                                                9
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 11 of 13
                                                                                                          I
                    Jihad Ali updated his profile picture.                                •••
                    April 5. 2016 · 0




                                                                                3 Comments


                                               ~ Share



          23.   "Mujahid" is an Arabic term that means someone who carries out jihad. Radical

 Salafi Jihadi Islamist militants, including ISIS members, use the Arabic term ''jihad" to refer to

 violent jihad (as opposed to the alternate meaning of spiritual struggle), which is the use of hysical

 violence to bring about the downfall of governments that are perceived as opposed to           radical

 version of Islam and the imposition of Sharia or strict Islamic law as the exclusive basis or civil

 order.




                                                   10
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 12 of 13




                 Jihad Ali updated his cover photo.                            • ••
                 Apnl17, 2016 · 0




                                                               2 Comments 1 Share


       24.    An open source search of the "friends" list for Facebook ID 10001160

 revealed that the account holder was Facebook friend of M.M., who is the aunt of IHAD.

 Facebook ID 100011609831108 is also Facebook friend of A.W., a young woman who ttended

 the Boos Settlement Mosque in Rio Claro, Trinidad, with JIHAD prior to his travel t Syria.




                                              11
Case 1:21-cr-20109-JLK Document 3 Entered on FLSD Docket 12/05/2019 Page 13 of 13
                                                                                                          I
 JIHAD used this Facebook account to communicate with several other friends and rei tives in

 Trinidad.

        25.     The following are examples of the comments JIHAD posted on his F cebook

 account. On or about April2, 2016, JIHAD posted "I go flight (sic) in the part of Allah to kill and

 be killed." Also on or about April2, 2016, JIHAD posted "[t]he fight will not stop ontil sic] the

 day of judgment." On or about April1, 2016, JIHAD posted "I am in the islamic state."          n April

 6, 2016, JIHAD posted "That's why we kill them", referring to non-believers.

        26.     Based on the foregoing facts, I respectfully submit there is probable cause t

 that JIHAD MUHAMMAD ALI, a/k/a "Abu Dujanah", did conspire to provide material support

 and resources to a designated foreign terrorist organization, to wit, personnel, in violation of Title

 18, United States Code, Section 371.                                                                     I•
        FURTHER YOUR AFFIANT SAYETH NAUGHT.
                                                                                                          I
                                                                                                          I
                                                                                                          I
                                                                                                          I

                                                  12
                                                                                                          f
                                                                                                          l
